People v Miller (2014 NY Slip Op 05452)
People v Miller
2014 NY Slip Op 05452
Decided on July 23, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 23, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
WILLIAM F. MASTRO
THOMAS A. DICKERSON
PLUMMER E. LOTT
ROBERT J. MILLER, JJ.


2012-04316
 (Ind. No. 7095/11)

[*1]The People of the State of New York, respondent,
vYuri Miller, appellant.
Lynn W. L. Fahey, New York, N.Y. (David P. Greenberg of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Camille O'Hara Gillespie of counsel; Tiffany Bogosian on the memorandum), for respondent.
DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Ingram, J.), imposed April 9, 2012, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 264-267; People v Lopez, 6 NY3d 248, 255-256).
ENG, P.J., MASTRO, DICKERSON, LOTT and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court